TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00243-CR
                                      NO. 03-14-00244-CR
                                      NO. 03-14-00245-CR



                          Elias Shawn Bihl aka Elias Bihl, Appellant

                                                 v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
                 NOS. C-13-0381-SB, C-13-0382-SB, & C-13-0383-SB
            THE HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Elias Shawn Bihl aka Elias Bihl was convicted by a jury of two counts of

aggravated assault with a deadly weapon and one count of unlawful possession of a firearm by a

felon. See Tex. Penal Code § 22.02(a)(2), 46.04(a). Pursuant to the habitual offender and repeat

offender provisions of the Penal Code, the jury assessed appellant’s punishment at confinement in

the Texas Department of Criminal Justice for 25 years for each of the aggravated-assault offenses

and two years for the firearm-possession offense. See id. § 12.42(a), (d). The trial court sentenced

appellant in accordance with the jury’s verdict and ordered the sentences to run concurrently.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that these appeals are frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

81–82 (1988).

                Appellant’s counsel has represented to this Court that he sent appellant copies of the

motion and brief to appellant along with a letter advising appellant of his right to examine the

appellate record and file a pro se response.1 See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766. Appellant requested two extensions of time to file a response, which this Court granted. To

date, appellant has not filed a pro se response identifying possible meritorious grounds for appellate

review or requested additional time to file a response.2

                We have conducted an independent review of the record and find no reversible error.

See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that the record presents no arguably meritorious




       1
           Counsel filed his motion to withdraw and Anders brief prior to Kelly v. State, which
requires appointed to counsel to provide a form motion to a pro se appellant to use to obtain access
to the appellate record. 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). However, in his letter
advising appellant of his rights pursuant to Anders, counsel instructed appellant how to request a
copy of the record from the trial court clerk. A copy of such a request was attached to appellant’s
first motion for extension of time to file a pro se response. To ensure appellant’s receipt of the
record, this court instructed the clerk of the trial court to provide the reporter’s record and clerk’s
record to appellant, and the clerk provided written verification to this court of compliance with our
instruction. See id. at 321.
       2
         Instead, appellant filed a motion requesting that the appeals be abated for the appointment
of new counsel because, according to appellant, “[t]here are issues within the record that are worthy
of review . . . that would entitle appellant to relief.” However, because “[i]t would be prejudicial,”
appellant declined to identify those issues to this court for our review to determine whether they raise
possible meritorious grounds and the appointment of new counsel was appropriate.

                                                   2
grounds for review and the appeals are frivolous. Counsel’s motion to withdraw is granted. The

judgments of conviction are affirmed.



                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Affirmed

Filed: December 31, 2014

Do Not Publish




                                              3